ACCEPTED
                                                                                          01-15-00198-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     3/4/2015 12:14:45 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK


                                   01-15-00198-CV
                          NO.
                                                                        FILED IN
                                                                 1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
       In the Court of Appeals for the First or Fourteenth       3/4/2015
                                                             District     12:14:45 PM
                                                                      of Texas
                                                                 CHRISTOPHER A. PRINE
                                                                         Clerk

      In Re Southwood Place Recreation Association Inc. and Keysha Booker.


          Original Proceeding from the 190th Judicial District Court,
          Harris County, Texas, Trial Court Cause No. 2013-47353,
              the Honorable Patricia Kerrigan, Presiding Judge



     RELATORS’ EMERGENCY MOTION FOR TEMPORARY RELIEF



      TO THE HONORABLE FIRST OR FOURTEENTH COURT OF APPEALS:

Pursuant to Texas Rule of Appellate Procedure 52.10, Southwood Place Recreation

Association Inc. (SPRA) and Keysha Booker, Relators, file this Emergency Motion For

Temporary Relief to accompany their Petition for Writ of Mandamus, and in support

of this motion would show the Court as follows:

1.    The underlying action is currently set for trial on the two week trial docket

      beginning March 16, 2015. The trial court granted Real Parties In Interest’ plea

      to jurisdiction on the unauthorized practice of law claims with respect to the

      SPRA, even though the jurisdiction of the Unauthorized Practice of Law

                                       Page 1
       Committee is nonexclusive, In Re Nolo Press/Folk Law, Inc., 991 S.W.2d

       768,773 (Tex. 1999) (orig. proceeding). Furthermore, the trial court is forcing

       the unauthorized practice of law claim to trial with Attorney Keysha Booker as

       the only complainant and without the party who suffered the harm.

2.     As a result, the trial court committed a clear abuse of discretion, as it made a

prejudicial error of law leaving the SPRA without a remedy, since once the claim goes

to trial, the SPRA, even if granted relief, will be barred by res judicata and collateral

estoppel from trying the claim as it will already have been finally litigated. Cont'l

Casing Corp. v. Siderca Corp., 38 S.W.3d 782,792 (Tex. App. Houston 14th Dist.

2001, no pet.); Richards v. Comm'n for Lawyer Discipline, 35 S.W.3d 243,249 (Tex.

App. Houston 14th Dist. 2000, no pet.). Moreover, any remedy obtained in the trial

court belongs to and can only be enforced by Attorney Keysha Booker. “[M]andamus

relief is appropriate when a trial court clearly abuses its discretion and there is no

adequate remedy by appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36

(Tex.2004) (orig. proceeding).

       WHEREFORE, Relators, respectfully requests that this Court grant temporary

relief by issuing an order staying the trial of this case until this Court resolves the issue

raised in this Petition for Writ of Mandamus. Relators requests any other relief to which

they may be entitled.

                                          Page 2
Respectfully Submitted By:

/s/ Tamika Harris
Tamika C. Harris Esq.
Attorney and Counselor at Law
Texas Bar No. 24002235
P.O. BOX 690064
Houston, Texas 77269-0064
Phone: (281) 440-4976
Fax: (281) 440-1327
Email: tharris.harrislaw@sbcglobal.net

COUNSEL FOR RELATORS

                        CERTIFICATE OF CONFERENCE

I certify that on March 4, 2015, I conferred with Real Parties in Interest’s counsel

regarding the merits of this motion and that the Real Parties in Interest indicated it is

opposed.

/s/ Tamika Harris
Tamika C. Harris Esq.


                       CERTIFICATE OF COMPLIANCE

      I certify that a copy of this motion will be faxed to Real Parties in Interest’s

counsel immediately after the motion is filed.



/s/ Tamika Harris
Tamika C. Harris Esq.


                                         Page 3
                        CERTIFICATE OF SERVICE

I certify that on March 4, 2015, a true and correct copy of this motion was served

on Respondent and all counsel of record in accordance with the Texas Rules of

Appellate Procedure.



/s/ Tamika Harris
Tamika C. Harris Esq.




                                     Page 4